


109 HR 6289 IH: To establish a program to provide financial incentives

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6289
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Kennedy of Rhode
			 Island introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a program to provide financial incentives
		  for the establishment of interactive personal health records.
	
	
		1.Short titleThis Act may be cited as the
			 Personalized Health Information Act of 2006.
		2.Personal health
			 record (PHR) incentive program
			(a)EstablishmentThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) shall establish a
			 program (in this section referred to as the program) to provide
			 financial incentives for the establishment of interactive qualifying personal
			 health records for Medicare and other patients and their health care providers
			 in order to—
				(1)provide patients (or their authorized
			 representatives) access to and control over their personal health data and
			 information and educational information so as to become healthier and more
			 informed and engaged health care consumers;
				(2)make available to authorized health care
			 providers a more accurate minimum data set of patient information at all points
			 of care;
				(3)protect patient
			 security and privacy;
				(4)improve patients’ adherence to
			 evidence-based care guidelines, preventive care, and screening protocols,
			 thereby improving health outcomes and lowering health care costs;
				(5)improve medication adherence by patients,
			 thereby improving health outcomes and lowering health care costs;
				(6)provide patients with more accurate,
			 timely, and appropriate information related to their health care benefits and
			 related administrative information;
				(7)improve the quality and efficiency of
			 communication between health care providers and patients;
				(8)create a direct communications channel to
			 patients in the event of health emergencies; and
				(9)provide access with appropriate privacy
			 safeguards to de-identified health care information to evaluate and advance
			 public health and health research goals.
				(b)Incentive
			 payments
				(1)In
			 generalUnder the program, each qualified physician (as defined
			 in subsection (c)) that has a qualifying patient (as defined in subsection (d))
			 shall receive an incentive payment from the PHR Incentive Fund established
			 under subsection (f). In the case of such a patient of more than one physician,
			 each such physician (who does not share in the same group practice, as defined
			 by the Secretary, with another qualifying physician of that patient) may
			 receive such a payment.
				(2)Amount of
			 payment
					(A)In
			 generalExcept as otherwise provided, the amount of the incentive
			 payment to a qualifying physician under the program shall be at least $2 per
			 year for each qualifying patient of the physician.
					(B)Adjustment;
			 limitationThe Secretary shall annually retrospectively set the
			 incentive payment amount based on the amount of the contributions into the PHR
			 Incentive Fund. The Secretary shall pay PHR incentives payments only from such
			 Fund.
					(C)Annual
			 limitationThe Secretary shall establish a maximum annual
			 payment under this section to any qualifying physician.
					(3)DurationPayments shall be made under the program
			 during a 3-year period beginning on the date of implementation of the program,
			 except that the Secretary may continue the program for an additional two years
			 if the Secretary determines that continuation of the program for such period
			 would be a cost-effective way of achieving the goals of this Act.
				(4)Program
			 education
					(A)Publication of
			 names qualifying physiciansIn order to assist patients in identifying
			 health care providers that use qualifying personal health records, Secretary
			 shall publish on the official website for the Centers for Medicare &
			 Medicaid Services (CMS), or other online locations of the Secretary’s choosing,
			 a list of qualifying physicians who participate in the Medicare program and who
			 have received incentive payments under this section.
					(B)Education
						(i)Patient
			 educationThe Secretary
			 shall, in consultation with appropriate organizations that represent health
			 care consumers, take steps to educate Medicare beneficiaries and other patients
			 about the health and convenience benefits of qualifying personal health
			 records.
						(ii)Provider
			 educationThe Secretary shall
			 take steps to educate Medicare providers about the patient, provider and
			 overall health care benefits of using qualifying personal health
			 records.
						(c)Qualified
			 physician definedFor purposes of this section, the term
			 qualified physician means a licensed physician (or other licensed
			 health care provider, such as a clinic, designated by the Secretary) that meets
			 the following requirements, with respect to a qualifying patient of that
			 physician and the qualifying personal health record of that patient:
				(1)The physician (or provider) uses the QPHR
			 for electronic patient registration for encounters, including taking
			 demographic information, insurance information, medication list, problems list,
			 family history, and other information included within the QPHR.
				(2)The physician (or provider) implements
			 policies to authenticate the patient’s identities pursuant to standards
			 established by the Secretary in order to enable the QPHR to receive electronic
			 data feeds from appropriate third party sources, such as pharmacies, pharmacy
			 benefit managers, laboratories, and health plans, including the Medicare
			 program.
				(3)The physician (or provider), or authorized
			 representative, updates the diagnosis and medication list (including all
			 current medications and new medications prescribed or provided as samples) in
			 the QPHR after each patient encounter, if appropriate and authorized by the
			 patient, either by direct entry or through a data sharing arrangement using an
			 appropriate electronic means, such as an electronic medical record or
			 e-prescribing.
				(4)The physician (or provider) uses the QPHR
			 as appropriate and authorized by the patient to communicate appropriate patient
			 education and care management messages.
				(5)There is submitted to the Secretary by the
			 physician (or by the administrator of the QPHR on the physician’s behalf) on a
			 regular basis, but no less frequently than annually, a report documenting the
			 number of such qualifying patients of the physician (or provider) and the use
			 of QPHRs of such patients.
				(6)The physician (or provider) meets other
			 requirements as the Secretary may establish.
				(d)Qualifying
			 patient definedFor purposes of this section, the term
			 qualifying patient means an individual for whom a qualifying
			 personal health record has been established and is in operation under the
			 program and who is a Medicare beneficiary or is covered under a health benefits
			 or other plan the sponsor of which is participating as a Fund partner under
			 this section.
			(e)Qualifying
			 personal health record (QPHR)
				(1)DefinitionFor
			 purposes of this section, the terms qualifying personal health
			 record and QPHR mean a record of health care related
			 information that meets the following requirements:
					(A)Control
						(i)In
			 generalThe record is controlled solely by the patient (or the
			 patient’s authorized representative), with the patient (or the patient’s
			 authorized representative) able to access online, print, copy to electronic
			 media, or provide online access to authorized third parties, including health
			 care providers, to all individually identifiable health information held in the
			 record at any time.
						(ii)Access
			 rightsThe record guarantees
			 the control of the patient (or the patient’s authorized representative) over
			 who accesses the patient’s individually identifiable information contained in
			 the record.
						(iii)Termination
			 rightsThe record allows a
			 patient to terminate the further use of the record service at any time,
			 including elimination of the patient’s personal health information in the
			 control of the administrator of the record. Nothing in this clause shall
			 require a health care provider to eliminate a patient's personal health
			 information that is in a medical record maintained by the provider.
						(iv)TransportabilityThe patient's rights to control of the
			 record under this subparagraph are not affected by changes in relationships
			 with particular providers or health plans.
						(B)SecurityThe record meets minimum security
			 standards, including the rules promulgated under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996 (HIPAA) and other such
			 minimum standards as identified by the Secretary under paragraph (2), and the
			 administrator of the record complies with any security and privacy standards,
			 policies, and practices adopted under such paragraph.
					(C)InteroperabilityThe record complies with interoperability
			 data standards specified by the Secretary, to ensure the capability to
			 integrate with other QPHRs and other sources of individual data, such as
			 electronic health records, pharmacies, pharmacy benefit managers, and health
			 plans.
					(D)Web-basedThe record is web-based and capable of
			 sharing information between patients and their providers, and enabling
			 patient-provider communication.
					(E)Messaging
			 capabilities
						(i)Education
			 remindersSubject to clause
			 (v), the record is capable of sending patient-specific patient education,
			 reminders, and clinical messages to patients based upon data in the record, but
			 such messages shall not be sent unless such messages comply with standards
			 adopted under paragraph (3). The Secretary shall work with the Secretary of
			 Homeland Security and the Director of the Centers for Disease Control and
			 Prevention to optimize the public health and emergency response capabilities of
			 the networks created by QPHRs.
						(ii)Federal
			 remindersSubject to clause
			 (v), the record provides for the sending on behalf of Federal agencies of
			 objective, accurate, patient-specific messages to patients concerning their
			 health care or benefits, but such messages shall not be sent unless the
			 messages comply with standards adopted under paragraph (3).
						(iii)Fund partner
			 messagesSubject to clause
			 (v), the record provides for the sending, on behalf of Fund partners who
			 contribute to the Fund, appropriate patient-specific messages to consumers
			 (with whom such partners have pre-existing relationships) concerning the
			 patients’ health care, medications, treatments, medical devices or benefits,
			 but such messages shall not be sent unless such messages comply with standards
			 adopted under paragraph (3).
						(iv)Health plan
			 notificationThe QPHR service
			 notifies, no less frequently than quarterly, each Fund partner that administers
			 a health benefit plan of the individuals who are enrolled in the plan and who
			 have a QPHR established.
						(v)Limitation on
			 commercial solicitationThe
			 record does not allow any commercial solicitations, marketing, or messages to
			 patients unless the patient is a patient or beneficiary of the sender, uses the
			 sender's product with a prescription or recommendation of a provider, or has
			 some other pre-existing relationship (as defined by the Secretary), or other
			 messages that do not comply with standards adopted under paragraph (3), and the
			 record ensures that every message clearly identifies the source of the
			 content.
						(vi)Patient
			 opt-outThe record allow a
			 patient (or patient’s authorized representative) to opt out of receiving
			 messages entirely or from particular sources.
						(F)Public health
			 analysis and researchThe
			 record is capable of providing de-identified data for public health analysis
			 and for research purposes. The Secretary shall consult with the Commissioner of
			 the Food and Drug Administration, the Director of the National Institutes of
			 Health, the Director of the Centers for Disease Control and Prevention, and the
			 Administrator of the Agency for Healthcare Research and Quality to optimize the
			 public health and post-market surveillance capabilities of the networks created
			 by QPHRs.
					(2)Privacy and
			 consumer protection standards
					(A)In
			 generalThe Secretary shall
			 set minimum security, privacy and data use standards for QPHRs, in addition to
			 such standards as required under regulations promulgated under section 264(c)
			 of the Health Insurance Portability and Accountability Act of 1996 (HIPAA), in
			 order to optimally protect and safeguard patient health care information.
					(B)Consumer
			 protection boardThe
			 Secretary shall establish a consumer protection board, a majority of whose
			 members represent health care consumers, including individuals with chronic
			 diseases and with mental and addictive disorders. Such board shall—
						(i)recommend to the
			 Secretary minimum standards to protect patient-identifiable information stored
			 in or transmitted from a QPHR;
						(ii)recommend procedures to ensure the
			 objectivity, relevance, and accuracy of messages sent to patients via their
			 QPHRs; and
						(iii)have the right to request and review the
			 security and privacy capabilities, policies and practices of those entities
			 administering QPHRs.
						(3)Message
			 standardsThe Secretary shall
			 establish minimum standards to ensure the objectivity, accuracy and relevance
			 of messages sent to individual patients under paragraph (1)(E) from a QPHR and
			 to protect against the use of such records by Fund partners for commercial
			 solicitations or marketing. Such standards shall incorporate existing standards
			 established by the Food and Drug Administration or other Federal agencies.
				(f)PHR Incentive
			 Fund
				(1)In
			 generalThe Secretary shall establish a PHR Incentive Fund (in
			 this section referred to as the PHR Incentive Fund or “Fund”).
			 The Fund may receive contributions from Fund partners for the sole purpose of
			 paying PHR incentives under subsection (a), conducting annual studies under
			 subsection (g), and otherwise carrying out the program.
				(2)Funding
			 partners
					(A)In
			 generalThe Secretary may enter into contracts with public or
			 private payers, drug manufacturers, device manufacturers, or other public or
			 private entities (in this section referred to as “Fund partners”) to allow the
			 Fund to receive contributions in accordance with this subsection and other
			 terms determined by the Secretary.
					(B)Federal
			 partnersThe Secretary shall
			 seek the involvement and contributions of the Food and Drug Administration, the
			 Centers for Disease Control and Prevention, the Agency for Healthcare Research
			 and Quality, and the Department of Homeland Security to maximize the
			 effectiveness of the QPHRs in meeting the health, national security, emergency
			 response, biosurveillance, and research goals of the Federal government in a
			 manner consistent with this Act.
					(C)Partner
			 accountsThe Fund shall
			 include an account for each Fund partner, including Medicare, separately
			 accounting for each Fund partner’s contributions to the Fund. Incentive
			 payments shall be debited from each account in accordance with this subsection.
			 Amounts in the account of a Fund partner that are not paid in fiscal year
			 remain available for payment from such account in the subsequent fiscal
			 year.
					(D)Contribution
			 levelsContribution levels to
			 the Fund by Fund partners shall be set annually by the Secretary, except that
			 the contribution level for the first year shall be as follows:
						(i)Medicare
			 contributionThe Secretary
			 shall contribute $2 for each Medicare beneficiary for whom any PHR incentive
			 payment is made during such year by transferring the appropriate amount from
			 the Medicare trust funds under parts A and B of the Medicare program, in such
			 proportion as the Secretary may specify.
						(ii)FDA-messaging
			 contributionsEach
			 manufacturer shall contribute $2 for each qualifying patient for each
			 medication adherence program for which one or more messages are sent under
			 subsection (e)(1)(E)(iii) in the year.
						(iii)Other
			 contributionsAny other fund
			 partner shall contribute $2 for each qualifying patient for whom a PHR
			 incentive payment is made, except that the Secretary may establish other
			 contribution levels for device manufacturers or other Fund partners that employ
			 messages sent under subsection (e)(1)(D)(iii).
						(E)Charging fund
			 partnersEach Fund partner’s account shall be debited according
			 to the same formula with which contributions were determined. In the event that
			 a Fund partner’s account does not have a sufficient balance to cover the Fund
			 partner’s liability, the Fund partner shall make a supplemental contribution to
			 the Fund to cover the shortfall plus such penalty as the Secretary may
			 assess.
					(F)Limitation on
			 benefitsContributions by a
			 Fund partner to the Fund shall confer no preferential access to data or
			 information or any other benefit to the partner other than public
			 acknowledgment under paragraph (5) and the ability to have messages sent to
			 qualifying patients under subsection (e)(1)(D)(iii).
					(3)Publication of
			 fund contributorsThe
			 Secretary shall publish on the official website of the Centers for Medicare
			 & Medicaid Services a list of Fund partners that have contributed to the
			 Fund.
				(g)Annual
			 study
				(1)In
			 generalThe Secretary shall provide for an annual study to assess
			 changes patient engagement in their QPHR, behavior changes, changes in health
			 outcomes, and cost savings resulting from implementation of the program. The
			 study shall include collection of aggregate data documenting the number of
			 qualifying patient, number and kind of messages sent to patients, the
			 percentage of messages opened by patients, and other measures of the program’s
			 effectiveness.
				(2)FundingThere are available from the PHR Incentive Fund not to exceed $2,000,000 each
			 year to pay for the annual study under paragraph (1). Amounts so used shall be
			 debited from each Fund partner’s account on a pro-rata basis.
				
